DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/20 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract used phrases which can be implied, such as “According to an embodiment, a stator winding comprises:” in line 1 of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, and 6, the term “of which” (line 7 claim 1, line 14 claim 5, and lines 4-5 claim 6) raises questionable issue because the term “of which" does not clearly set reference for intended recited subject matter or established antecedent basis. In this claim, which recited subject matter, the plurality of stator bars or the at least one hollow element wire, is set for the term “of which”?  In light of specification, the term “of which” is understood as the at least one hollow element wire.
The term “of which” should be changed, for example as a suggestion:
…“a plurality of stator bars each penetrating one of the plurality of stator slots and having at least one hollow element wire wherein inside the at least one hollow element wire a flow hole for a cooling medium is formed”.
Furthermore, in claims 1 and 5, “the vicinity” and “the other end” (lines11-12 claim 1, and lines 17-18 claim 5) lack of antecedent basis.  It should be changed to –a vicinity – and – another end --.
Claim 6, “the hollow element wire” lacks of antecedent basis, it should be changed to – the at least one hollow element wire --.
Claims 2-4, 7-8 are rejected because of their dependency.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a stator winding axially penetrating a plurality of stator slots which are formed radially inside a stator core so as to be spaced peripherally from one another and to axially extend as recited in claim 1 and 5, comprising, inter alia, a connection structure having a sleeve whose axial one end is fitted to the vicinity of an end of the stator bar, a closing plate disposed at the other end of the sleeve, and a hollow extension pipe disposed in a space defined by the sleeve and the closing plate at the end of the stator bar, and making the flow hole of the hollow element wire and an outside of the space communicate each other, and a brazing material filled in the space.  
Furthermore, the record of prior art by itself or in combination with other references also does not show a connection method for a stator winding conductor as recited in claim 6 comprising, inter alia, a space defining step of mounting a closing plate to an opening of the sleeve and installing an extension pipe for making the flow hole for the cooling medium of the hollow element wire communicate with an outside of the sleeve to define a space by the sleeve and the closing plate, and a filling step of filling a brazing material in the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breznak et al. (US 7,219,827 B2) teaches a brazed joint between an armature winding bar strand package and a hydraulic header clip end fitting including: a plurality of solid strands and a plurality of hollow strands arranged in a tiered array and forming the strand package, the plurality of hollow strands having free ends that extend axially beyond corresponding free ends of solid strands; a cavity in the end fitting into which extents the free ends of the hollow strands and solid strands, and an essentially phosphorous-free silver braze alloy joining the free ends of the plurality of hollow strands and said corresponding free ends of solid strands to each other and to interior surfaces of the end fitting, wherein said braze alloy forms an isolation layer over the free ends of the solid strands.
Mall et al. (US 7,417,341 B2) teaches a method of sealing a generator stator bar and a stator bar end fitting receiving the end including the steps of: brazing the fitting to the end of the stator bar with a braze material; applying a powder coating material to the end of the stator bar in the fitting; and curing the powder coating material to form a barrier coating on the end of the stator bar and the adjoining interior surfaces of the fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834